Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  153828                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 153828
                                                                    COA: 324018
                                                                    Wayne CC: 14-000152-FC
  THEODORE PAUL WAFER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 5, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the trial court’s denial of the defendant’s request for a jury instruction
  on the rebuttable presumption at MCL 780.951(1) of the self-defense act violated the
  defendant’s rights to present a defense and to a properly instructed jury. The parties
  should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2017
           t0117
                                                                               Clerk